DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species Ia and IIa in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the grounds that there is no serious search burden.  This is not found persuasive because in this instance there is a serious search burden since, even though the species may be classified together, different search queries are required not likely to result in finding art pertinent to the other species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1) and further in view of Huang (CN 106571662 A) (English machine translation provided herein).
Udea discloses a battery system [0003] comprising: a multi-cell rechargeable energy storage system (RESS) (Fig. 1; 6, 8) having a plurality of battery cells arranged in multiple cell groups [0018]; and a battery controller network (Figs. 1; 1, 12, 13, 222, 224) (Fig. 4; 122) configured to execute two-level logic to detect a thermal runaway condition in the RESS (Figs. 1, 4), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 1; 12, 13) embedded within the RESS (Fig. 1), each respective one of the CMUs being electrically connected to a respective one of the cell groups and configured (Fig. 1), using a cell sense application-specific integrated circuit (Fig. 4; 122, 123) and a transceiver (Fig. 4; 127), to respectively measure and transmit cell data for the respective cell group ([0031]-[0033]); a battery control module (BCM) (Fig. 1; 1) having another transceiver in communication with the plurality of CMUs [0020]; a plurality of thermal runaway sensors (Fig. 4; 131) mounted to or positioned on the CMUs (Fig. 4); and a master controller (Fig. 1; 222, 224) connected to the BCM via low-voltage lines and an isolated communications pathway (Fig. 1) [0021]. 
Udea does not disclose wherein the master controller is programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS; wherein the BCM is configured, using cell data from the CMUs and collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto; and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm.
Huang teaches a battery system (machine translation; [0002], [0007]) comprising: a multi-cell rechargeable energy storage system (RESS) (Fig. 1; 200); and a battery controller network (Fig. 1; 100, 300) configured to execute two-level logic to detect a thermal runaway condition in the RESS machine translation; [0036], [0041], [0043]), the battery controller network including: a battery control module (BCM) (Fig. 1; 100); and a master controller (Fig. 1; 300) connected to the BCM (Fig. 1), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS (machine translation; [0027]-[0028]); wherein the BCM is configured, using cell data (machine translation; [0032]), to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto (machine translation; [0041]); and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm (machine translation; [0036], [0043]) to prevent liquid leakage, short circuit, and fire if the heating system in the battery pack fails (machine translation; [0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the two-level logic of Huang with the battery system of Udea in order to prevent liquid leakage, short circuit, and fire if the heating system in the battery pack fails and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Udea discloses all the limitations of the battery system above and further discloses wherein the isolated communications pathway is a controller area network (BUS) bus (Udea; Fig. 1) (Udea; [0021]).
Regarding claim 4, modified Udea discloses all the limitations of the battery system above and further discloses wherein the plurality of thermal runaway sensors includes a respective one of the thermal runaway sensors (Udea Fig. 4; 131) mounted to or positioned on a respective on of the CMUs (Udea; Fig. 4).
Regarding claim 12, modified Udea discloses all the limitations of the battery system above and further discloses wherein the battery system is part of an electric powertrain (Udea; Fig. 1) having a power inverter module (Udea; Fig. 1; 226) connected to the RESS (Udea; Fig. 1), and a polyphase rotary electric machine (Udea; Fig. 1; 230) connected to the power inverter module (Udea; Fig. 1).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1) and Huang (CN 106571662 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Paryani et al (US 20170300439 A1).
Regarding claim 6, modified Udea discloses all the limitations of the battery system above and further discloses wherein the RESS includes a set of contactors (Udea; Fig. 1; 4, 9) configured to open to thereby disconnect the RESS from an electrical load (Udea; Fig. 1; 230) (Udea; [0025]).
Modified Udea further teaches wherein peripheral circuits start operation upon application of a 12V power source from an inverter (Udea; [0021]).
Modified Udea does not disclose wherein the battery system further comprising: a battery disconnect service board (BDSB) connected to the BCM via low- voltage power lines and an isoSPI connection, wherein the BDSB is configured, in response to a predetermined electrical fault, to request opening of the contactors to disconnect the RESS.
Paryani teaches a battery system ([0002], [0006]) comprising: a multi-cell rechargeable energy storage system (RESS) (Fig. 3; 206n) having a plurality of battery cells arranged in multiple cell groups (Fig. 3; 308n); and a battery controller network (Fig. 3; 312)  (Fig. 4; 305, 306, 406) configured to execute two-level logic to detect a thermal runaway condition in the RESS (Figs. 3, 4), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 4; 306) embedded within the RESS (Fig. 3), each respective one of the CMUs being electrically connected to a respective one of the cell groups (Fig. 3) and configured, using a cell sense application-specific integrated circuit (Fig. 4; 404) and a transceiver (Fig. 4; 402), to respectively measure and transmit cell data for the respective cell group [0041]; a battery control module (BCM) (Fig. 4; 305) having another transceiver (Fig. 4) in communication with the plurality of CMUs (Fig. 4); a plurality of thermal runaway sensors (Fig. 4; 406) mounted to or positioned on the CMUs (Fig. 4); and a master controller (Fig. 3; 312) connected to the BCM via an isolated communications pathway ([0038]; CAN bus), wherein the RESS includes a set of contactors (Fig. 4; 210, 212) configured to open to thereby disconnect the RESS from an electrical load ([0024], [0027]), the battery system further comprising: a battery disconnect service board (BDSB) (Fig. 4; 309) connected to the BCM (Fig. 4) via an isoSPI connection [0033] out of a list of other communication protocols, wherein the BDSB is configured, in response to a predetermined electrical fault, to request opening of the contactors to disconnect the RESS ([0033], [0045]; emergency procedures based on, for example, various status data of the battery string 206n) in order to implement a logic function to open and close the set of contactors ([0036], [0045]).
Paryani further teaches wherein the battery system comprises an inverter (Fig. 1; 120).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the BDSB of Paryani to the battery system of modified Udea and select isoSPI from the list of other communication protocols as taught in Paryani and utilize isoSPI to connect the BDSM to the BCM of modified Udea in order to implement a logic function to open and close the set of contactors and the skilled artisan would have a reasonable expectation of success in doing so.
Furthermore, it is known for peripheral circuits to start operation upon application of a 12V power source from an inverter (Udea; [0021]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add low- voltage power lines to connect the BDSB to the BCM of modified Udea because it is a known implementation of an inverter and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Udea discloses all the limitations of the battery system above and further discloses wherein the master controller is configured to command the contactors to open when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active (Paryani; [0033], [0038], [0045]; emergency procedures based on, for example, various status data of the battery string 206n).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1) and Huang (CN 106571662 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Suzuki et al. (US 20100085010 A1).
Regarding claim 8, modified Udea discloses all the limitations of the battery system above but does not disclose wherein the BCM is configured, as part of the L-1 logic, to detect an undervoltage condition of each of the battery cells of the RESS, and to transmit the wakeup signal to the master controller in response to the undervoltage condition.
Suzuki teaches a battery system [0002] comprising: a multi-cell rechargeable energy storage system (RESS) (Figs. 4; 31); and a battery controller network (Fig. 4; 32, 38) configured to execute two-level logic to detect a thermal runaway condition in the RESS, the battery controller network including: a battery control module (BCM) (Fig. 4; 38); and a master controller (Fig. 4; 32) connected to the BCM (Fig. 4), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS [0127]; wherein the BCM is configured, as part of the L-1 logic, to detect an undervoltage condition of each of the battery cells of the RESS, and to transmit the wakeup signal to the master controller in response to the undervoltage condition ([0134]; the condition where the battery voltage Vbat falls below 25V) and therefore making it possible to effectively reduce electric power consumption of the battery  while performing necessary and sufficient monitoring of the battery [0140].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic taught by Suzuki to the battery system of modified Udea to make it possible to effectively reduce electric power consumption of the battery while performing necessary and sufficient monitoring of the battery and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1) and Huang (CN 106571662 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Li et al. (CN 110154835 A) (English machine translation provided herein).
Regarding claim 9, modified Udea discloses all the limitations of the battery system above but does not disclose wherein the BCM is configured, as part of the L-1 logic, to selectively calculate a maximum temperature difference in cell temperatures of the battery cells over multiple measurement periods, and to transmit the wakeup signal to the master controller in response to the maximum temperature difference exceeding a calibrated temperature threshold.
Li teaches a battery system (machine translation; [0002]) comprising: a multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 2) (machine translation; [0057]); and a battery controller network (machine translation; [0059]; BMS, ECU) configured to execute two-level logic to detect a thermal runaway condition in the RESS (machine translation; [0059]), the battery controller network including: a battery control module (machine translation; [0059]; BMS); and a master controller (machine translation; [0059]; ECU) connected to the BCM (machine translation; [0059]), wherein the BCM is configured, as part of the L-1 logic, to selectively calculate a maximum temperature difference in cell temperatures of the battery cells over multiple measurement periods (machine translation; [0052]), and to transmit the wakeup signal to the master controller in response to the maximum temperature (machine translation; [0053]; Δtmax) difference exceeding a calibrated temperature threshold (machine translation; [0053]; Δt) in order to avoid battery safety problems caused by an uneven temperature distribution during low-temperature startup and low-temperature fast charging (machine translation; [0006]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic of Li to the battery system of modified Udea in order to avoid battery safety problems caused by an uneven temperature distribution during low-temperature startup and low-temperature fast charging and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1) and Huang (CN 106571662 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Porebski (US 20070046261 A1).
Regarding claim 10, modified Udea discloses all the limitations of the battery system above but does not disclose wherein the BCM is configured, as part of the L-1 logic, to compare a difference in data from the thermal runaway sensors to a calibrated fault threshold, and to record a fault code when the difference in data from the thermal runaway sensors exceeds a calibrated fault threshold.
Porebski teaches a battery system [0002] comprising: a multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 11C; B11-B14); and a battery controller network (Fig. 11C; 1151-1155) configured to execute two-level logic to detect a thermal runaway condition in the RESS (Fig. 11C) ([0062], [0092]), the battery controller network including: a battery control module (BCM) (Fig. 11C; 1152-1153); a plurality of thermal runaway sensors (Figs. 19-20) ([0092], [00151], [0153]) mounted to or positioned on the BCM (Figs. 19-20) ([0092], [00151], [0153]); and a master controller (Fig. 11C; 1151) connected to the BCM (Fig. 11C), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS ([0062], [0092]); wherein the BCM is configured, as part of the L-1 logic, to compare a difference in data from the thermal runaway sensors to a calibrated fault threshold, and to record a fault code when the difference in data from the thermal runaway sensors exceeds a calibrated fault threshold ([0092], [0166]) to assist in the remote monitoring of the battery system [0004].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic of Porebski to the battery system of modified Udea to assist in the remote monitoring of the battery system and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1) and Huang (CN 106571662 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Dietrich et al. (DE 102019215812 A1) (English machine translation provided herein).
Regarding claim 11, modified Udea discloses all the limitations of the battery system above but does not disclose wherein the master controller, as part of the L-2 logic, is configured to enter a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode.
Dietrich teaches a battery system (machine translation; [0001]) comprising: a multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 1; BZ) (machine translation; [0031]); and a battery controller network (Fig. 1; BM) configured to execute two-level logic to detect a thermal runaway condition in the RESS (machine translation; [0032]), the battery controller network including: a battery control module (BCM) (Fig. 1; SS); a plurality of thermal runaway sensors mounted to or positioned on the BCM (machine translation; [0033]); and a master controller (Fig. 1; ST) connected to the BCM (Fig. 1), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS (machine translation; [0037]-[0038], [0064]); wherein the BCM is configured, using collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto (machine translation; [0049]-[0050]); and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm, wherein the master controller, as part of the L-2 logic, is configured to enter a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode (machine translation; [0052]-[0054]) thus conserving the battery capacity of the battery system (machine translation; [0009]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-2 logic of Dietrich to the battery system of modified Udea to conserve the battery capacity of the battery system and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1), Huang (CN 106571662 A) (English machine translation provided herein), and Paryani et al (US 20170300439 A1). 
Regarding claim 13, Udea discloses an electric powertrain [0003] comprising: a power inverter module (Fig. 1; 226); a polyphase electric motor (Fig. 1; 230) connected to and energized by the power inverter module (Fig. 1); a multi-cell rechargeable energy storage system (RESS) (Fig. 1; 6, 8) connected to the power inverter module via a pair of contactors (Fig. 1; 4, 9), and having a plurality of battery cells arranged in multiple cell groups [0018]; and a battery controller network (Fig. 1; 1, 12, 13, 222, 224) (Fig. 4; 122) configured to execute two-level logic to detect a thermal runaway condition in the RESS (Figs. 1, 4), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 1; 12, 13) embedded within the RESS (Fig. 1), each respective one of the CMUs being electrically connected to a respective one of the cell groups and configured (Fig. 1), using a cell sense application-specific integrated circuit (Fig. 4; 122, 123) and a transceiver (Fig. 4; 127), to respectively measure and transmit cell data for the respective cell group ([0031]-[0033]); a battery control module (BCM) (Fig. 1; 1) having another transceiver in communication with the plurality of CMUs [0020]; a plurality of thermal runaway sensors (Fig. 4; 131) mounted to or positioned on the CMUs (Fig. 4); and a master controller (Fig. 1; 222, 224) connected to the BCM via low-voltage lines and a controller area network (Fig. 1) [0021]. 
Udea further teaches wherein the RESS, in response to a predetermined electrical fault, disconnects via operation of the contactors (Fig. 1; 230) [0025].
Udea does not disclose a battery disconnect service board (BDSB) connected to the BCM via additional low-voltage power lines and an isoSPI connection, wherein the BDSB is configured, in response to a predetermined electrical fault, to request disconnection of the RESS via operation of the contactors; and the master controller connected to the BDSB via low-voltage lines and either a controller area network (CAN) bus or another isoSPI connection, and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS; wherein the BCM is configured, using cell data from the CMUs and collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto; and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm, and to open the contactors when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active.
Huang teaches a battery system (machine translation; [0002], [0007]) comprising: a multi-cell rechargeable energy storage system (RESS) (Fig. 1; 200); and a battery controller network (Fig. 1; 100, 300) configured to execute two-level logic to detect a thermal runaway condition in the RESS machine translation; [0036], [0041], [0043]), the battery controller network including: a battery control module (BCM) (Fig. 1; 100); and a master controller (Fig. 1; 300) connected to the BCM (Fig. 1), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS (machine translation; [0027]-[0028]); wherein the BCM is configured, using cell data (machine translation; [0032]), to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto (machine translation; [0041]); and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm (machine translation; [0036], [0043]) to prevent liquid leakage, short circuit, and fire if the heating system in the battery pack fails (machine translation; [0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the two-level logic of Huang with the electric powertrain of Udea in order to prevent liquid leakage, short circuit, and fire if the heating system in the battery pack fails and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Udea does not disclose a battery disconnect service board (BDSB) connected to the BCM via additional low-voltage power lines and an isoSPI connection, wherein the BDSB is configured, in response to a predetermined electrical fault, to request disconnection of the RESS via operation of the contactors; and wherein the master controller is configured to open the contactors when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active.
Paryani teaches an electric powertrain ([0002], [0006]) comprising: a power inverter module (Fig. 1; 120); a polyphase electric motor (Fig. 1; 140) connected to and energized by the power inverter module (Fig. 1); a multi-cell rechargeable energy storage system (RESS) (Fig. 3; 206n) connected to the power inverter module via a pair of contactors (Fig. 4; 210, 212) ([0024], [0027]), and having a plurality of battery cells arranged in multiple cell groups (Fig. 3; 308n); and a battery controller network (Fig. 3; 312)  (Fig. 4; 305, 306, 406) configured to execute two-level logic to detect a thermal runaway condition in the RESS (Figs. 3, 4), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 4; 306) embedded within the RESS (Fig. 3), each respective one of the CMUs being electrically connected to a respective one of the cell groups (Fig. 3) and configured, using a cell sense application-specific integrated circuit (Fig. 4; 404) and a transceiver (Fig. 4; 402), to respectively measure and transmit cell data for the respective cell group [0041]; a battery control module (BCM) (Fig. 4; 305) having another transceiver (Fig. 4) in communication with the plurality of CMUs (Fig. 4); a plurality of thermal runaway sensors (Fig. 4; 406) mounted to or positioned on the CMUs (Fig. 4); and a master controller (Fig. 3; 312) connected to the BCM via an isolated communications pathway ([0038]; CAN bus), wherein the battery controller network further comprises a battery disconnect service board (BDSB) (Fig. 4; 309) connected to the BCM (Fig. 4) via an isoSPI connection [0033] out of a list of other communication protocols, wherein the BDSB is configured, in response to a predetermined electrical fault, to request disconnection of the RESS via operation of the contactors ([0033], [0045]; emergency procedures based on, for example, various status data of the battery string 206n) in order to implement a logic function to open and close the set of contactors ([0036], [0045]); and wherein the master controller is configured to open the contactors when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active ([0033], [0038], [0045]; emergency procedures based on, for example, various status data of the battery string 206n).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the BDSB of Paryani to the electric powertrain of modified Udea and select isoSPI from the list of other communication protocols as taught in Paryani and utilize isoSPI to connect the BDSM to the BCM of modified Udea in order to implement a logic function to open and close the set of contactors and the skilled artisan would have a reasonable expectation of success in doing so.
Furthermore, it is known for peripheral circuits to start operation upon application of a 12V power source from an inverter (Udea; [0021]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add low- voltage power lines to connect the BDSB to the BCM of modified Udea because it is a known implementation of a power inverter module and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Udea discloses all the limitations of the electric powertrain above and further discloses wherein the polyphase electric motor is a high-energy traction motor configured to connect to one or more road wheels of a motor vehicle (Udea; [0016]-[0017]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1), Huang (CN 106571662 A) (English machine translation provided herein), and Paryani et al (US 20170300439 A1) as applied to claim 13 above, and further in view of Suzuki et al. (US 20100085010 A1).
Regarding claim 14, modified Udea discloses all the limitations of the electric powertrain above but does not disclose wherein the BCM is configured, as part of the L-1 logic, to detect an undervoltage condition of each of the battery cells of the RESS, and to transmit the wakeup signal to the master controller in response to the undervoltage condition.
Suzuki teaches a battery system [0002] comprising: a multi-cell rechargeable energy storage system (RESS) (Figs. 4; 31); and a battery controller network (Fig. 4; 32, 38) configured to execute two-level logic to detect a thermal runaway condition in the RESS, the battery controller network including: a battery control module (BCM) (Fig. 4; 38); and a master controller (Fig. 4; 32) connected to the BCM (Fig. 4), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS [0127]; wherein the BCM is configured, as part of the L-1 logic, to detect an undervoltage condition of each of the battery cells of the RESS, and to transmit the wakeup signal to the master controller in response to the undervoltage condition ([0134]; the condition where the battery voltage Vbat falls below 25V) and therefore making it possible to effectively reduce electric power consumption of the battery  while performing necessary and sufficient monitoring of the battery [0140].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic taught by Suzuki to the electric powertrain of modified Udea to make it possible to effectively reduce electric power consumption of the battery while performing necessary and sufficient monitoring of the battery and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1), Huang (CN 106571662 A) (English machine translation provided herein), Paryani et al (US 20170300439 A1), and Suzuki et al. (US 20100085010 A1) as applied to claim 14 above, and further in view of Li et al. (CN 110154835 A) (English machine translation provided herein).
Regarding claim 15, modified Udea discloses all the limitations of the electric powertrain above but does not disclose wherein the BCM is configured, as part of the L-1 logic, to selectively calculate a maximum temperature difference in cell temperatures of the battery cells over multiple measurement periods, and to transmit the wakeup signal to the master controller in response to the maximum temperature difference exceeding a calibrated temperature threshold.
Li teaches a battery system (machine translation; [0002]) comprising: a multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 2) (machine translation; [0057]); and a battery controller network (machine translation; [0059]; BMS, ECU) configured to execute two-level logic to detect a thermal runaway condition in the RESS (machine translation; [0059]), the battery controller network including: a battery control module (machine translation; [0059]; BMS); and a master controller (machine translation; [0059]; ECU) connected to the BCM (machine translation; [0059]), wherein the BCM is configured, as part of the L-1 logic, to selectively calculate a maximum temperature difference in cell temperatures of the battery cells over multiple measurement periods (machine translation; [0052]), and to transmit the wakeup signal to the master controller in response to the maximum temperature (machine translation; [0053]; Δtmax) difference exceeding a calibrated temperature threshold (machine translation; [0053]; Δt) in order to avoid battery safety problems caused by an uneven temperature distribution during low-temperature startup and low-temperature fast charging (machine translation; [0006]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic of Li to the electric powertrain of modified Udea in order to avoid battery safety problems caused by an uneven temperature distribution during low-temperature startup and low-temperature fast charging and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1), Huang (CN 106571662 A) (English machine translation provided herein), Paryani et al (US 20170300439 A1), Suzuki et al. (US 20100085010 A1), and Li et al. (CN 110154835 A) (English machine translation provided herein) as applied to claim 15 above, and further in view of Porebski (US 20070046261 A1).
Regarding claim 16, modified Udea discloses all the limitations of the electric powertrain above but does not disclose wherein the BCM is configured, as part of the L-1 logic, to compare a difference in data from the thermal runaway sensors to a calibrated fault threshold, and to record a fault code when the difference in data from the thermal runaway sensors exceeds a calibrated fault threshold.
Porebski teaches a battery system [0002] comprising: a multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 11C; B11-B14); and a battery controller network (Fig. 11C; 1151-1155) configured to execute two-level logic to detect a thermal runaway condition in the RESS (Fig. 11C) ([0062], [0092]), the battery controller network including: a battery control module (BCM) (Fig. 11C; 1152-1153); a plurality of thermal runaway sensors (Figs. 19-20) ([0092], [00151], [0153]) mounted to or positioned on the BCM (Figs. 19-20) ([0092], [00151], [0153]); and a master controller (Fig. 11C; 1151) connected to the BCM (Fig. 11C), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS ([0062], [0092]); wherein the BCM is configured, as part of the L-1 logic, to compare a difference in data from the thermal runaway sensors to a calibrated fault threshold, and to record a fault code when the difference in data from the thermal runaway sensors exceeds a calibrated fault threshold ([0092], [0166]) to assist in the remote monitoring of the battery system [0004].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic of Porebski to the electric powertrain of modified Udea to assist in the remote monitoring of the battery system and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1), Huang (CN 106571662 A) (English machine translation provided herein), Paryani et al (US 20170300439 A1), Suzuki et al. (US 20100085010 A1), Li et al. (CN 110154835 A) (English machine translation provided herein), and Porebski (US 20070046261 A1) as applied to claim 16 above, and further in view of Dietrich et al. (DE 102019215812 A1) (English machine translation provided herein).
Regarding claim 17, modified Udea discloses all the limitations of the electric powertrain above but does not disclose wherein the master controller, as part of the L-2 logic, is further configured to enter a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode.
Dietrich teaches a battery system (machine translation; [0001]) comprising: a multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 1; BZ) (machine translation; [0031]); and a battery controller network (Fig. 1; BM) configured to execute two-level logic to detect a thermal runaway condition in the RESS (machine translation; [0032]), the battery controller network including: a battery control module (BCM) (Fig. 1; SS); a plurality of thermal runaway sensors mounted to or positioned on the BCM (machine translation; [0033]); and a master controller (Fig. 1; ST) connected to the BCM (Fig. 1), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS (machine translation; [0037]-[0038], [0064]); wherein the BCM is configured, using collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto (machine translation; [0049]-[0050]); and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm, wherein the master controller, as part of the L-2 logic, is configured to enter a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode (machine translation; [0052]-[0054]) thus conserving the battery capacity of the battery system (machine translation; [0009]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-2 logic of Dietrich to the electric powertrain of modified Udea to conserve the battery capacity of the battery system and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1), Petrakivskyi et al. (US 20190229376 A1), Dulle et al. (US 20170125784 A1), Huang (CN 106571662 A) (English machine translation provided herein), and Paryani et al (US 20170300439 A1). 
Regarding claim 19, Udea discloses and a battery controller network (Figs. 1; 1, 12, 13, 222, 224) (Fig. 4; 122) [0003] for use with a multi-cell rechargeable energy storage system (RESS) (Fig. 1; 6, 8), the battery controller network configured to execute two-level logic to detect a thermal runaway condition in the RESS (Figs. 1, 4), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 1; 12, 13) embedded within the RESS (Fig. 1), each respective one of the CMUs being electrically connected to a respective one of the cell groups and configured (Fig. 1), using a cell sense application-specific integrated circuit (Fig. 4; 122, 123) and a transceiver (Fig. 4; 127), to respectively measure and transmit cell data for the respective cell group ([0031]-[0033]); a battery control module (BCM) (Fig. 1; 1) having another transceiver in communication with the plurality of CMUs [0020], and a processor ([0062]; processor will perform the stated calculation); a plurality of thermal runaway sensors (Fig. 4; 131) mounted to or positioned on the CMUs (Fig. 4); and a master controller (Fig. 1; 222, 224) connected to the BCM via low-voltage lines and an isolated communications pathway (Fig. 1) [0021], wherein the isolated communications pathway is a controller area network (CAN) bus (Fig. 1) [0021]. 
Udea further teaches wherein the RESS, in response to a predetermined electrical fault, disconnects via operation of the contactors (Fig. 1; 230) [0025].
Udea does not disclose wherein the CMUs are configured to wirelessly transmit data for the respective cell group, wherein the BCM has a power supply, a battery disconnect service board (BDSB) connected to the BCM via additional low-voltage power lines and an isoSPI connection, wherein the BDSB is configured, in response to a predetermined electrical fault, to request disconnection of the RESS via operation of the contactors; and the master controller connected to the BDSB via low-voltage lines and either a controller area network (CAN) bus or another isoSPI connection, and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS; wherein the BCM is configured, using cell data from the CMUs and collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto; and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm, and to open the contactors when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active.
Petrakivskyi teaches a battery controller network (Fig. 3; 310, 320, 330, 340) [0002] for use with a multi-cell rechargeable energy storage system (RESS) (Fig. 1; 101), the battery controller network configured to execute two-level logic to detect a thermal runaway condition in the RESS (Fig. 3; 310, 320, 330, 340), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 3; 330, 340) embedded within the RESS (Figs. 1, 3), each respective one of the CMUs being electrically connected to a respective one of the cell groups (Fig. 3) and configured, using a cell sense application-specific integrated circuit (Fig. 3; 333) and a transceiver (Fig. 3; 331), to respectively measure and wirelessly transmit cell data for the respective cell group (Fig. 3); a battery control module (BCM) (Fig. 3; 320) having another transceiver (Fig. 3; 322) in communication with the plurality of CMUs (Fig. 3); a plurality of thermal runaway sensors (Fig. 3; 334) [0083] mounted to or positioned on the CMUs (Fig. 3); and a master controller (Fig. 3; 310) connected to the BCM via an isolated communications pathway (Fig. 3; 321) [0074].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the wireless transmission capability of Petrakivskyi to the CMUs of Udea because it is a known configuration suitable for the intended purpose of forming a battery controller network and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Udea does not disclose wherein the BCM has a power supply, a battery disconnect service board (BDSB) connected to the BCM via additional low-voltage power lines and an isoSPI connection, wherein the BDSB is configured, in response to a predetermined electrical fault, to request disconnection of the RESS via operation of the contactors; and the master controller connected to the BDSB via low-voltage lines and either a controller area network (CAN) bus or another isoSPI connection, and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS; wherein the BCM is configured, using cell data from the CMUs and collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto; and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm, and to open the contactors when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active.
Duelle teaches and a battery controller network [0002] for use with a multi-cell rechargeable energy storage system (RESS) (Fig. 9; 24), the battery controller network configured to execute two-level logic to detect a thermal runaway condition in the RESS (Fig. 9), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 9; 46) embedded within the RESS (Fig. 9), each respective one of the CMUs being electrically connected to a respective one of the cell groups (Fig. 9) and configured, using a cell sense application-specific integrated circuit (Fig. 20; 148); a battery control module (BCM) (Fig. 9; 48, 54) having a power supply (Fig. 9; 54), another transceiver (Fig. 10; 110, 112) in communication with the plurality of CMUs [0140], and a processor (Fig. 10; 114); and a master controller (Fig. 3; 43) connected to the BCM (Fig. 3) thereby enabling the system control unit to receive electrical power [0136].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the power supply of Duelle to the BCU of modified Udea thereby enabling the system control unit to receive electrical power and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Udea does not disclose a battery disconnect service board (BDSB) connected to the BCM via additional low-voltage power lines and an isoSPI connection, wherein the BDSB is configured, in response to a predetermined electrical fault, to request disconnection of the RESS via operation of the contactors; and the master controller connected to the BDSB via low-voltage lines and either a controller area network (CAN) bus or another isoSPI connection, and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS; wherein the BCM is configured, using cell data from the CMUs and collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto; and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm, and to open the contactors when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active.
Huang teaches a battery controller network (Fig. 1; 100, 300) (machine translation; [0002], [0007]) for use with a multi-cell rechargeable energy storage system (RESS) (Fig. 1; 200) configured to execute two-level logic to detect a thermal runaway condition in the RESS (machine translation; [0036], [0041], [0043]), the battery controller network including: a battery control module (BCM) (Fig. 1; 100); and a master controller (Fig. 1; 300) connected to the BCM (Fig. 1), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS (machine translation; [0027]-[0028]); wherein the BCM is configured, using cell data (machine translation; [0032]), to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto (machine translation; [0041]); and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm (machine translation; [0036], [0043]) to prevent liquid leakage, short circuit, and fire if the heating system in the battery pack fails (machine translation; [0004]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the two-level logic of Huang with the modified controller network of modified Udea in order to prevent liquid leakage, short circuit, and fire if the heating system in the battery pack fails and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Udea does not disclose a battery disconnect service board (BDSB) connected to the BCM via additional low-voltage power lines and an isoSPI connection, wherein the BDSB is configured, in response to a predetermined electrical fault, to transmit a request for disconnection of the RESS.
Paryani teaches a battery controller network (Fig. 3; 312) (Fig. 4; 305, 306, 406) ([0002], [0006]) for use with a multi-cell rechargeable energy storage system (RESS) (Fig. 3; 206n), the battery controller network configured to execute two-level logic to detect a thermal runaway condition in the RESS (Figs. 3, 4), the battery controller network including: a plurality of cell monitoring units (CMUs) (Fig. 4; 306) embedded within the RESS (Fig. 3), each respective one of the CMUs being electrically connected to a respective one of the cell groups (Fig. 3) and configured, using a cell sense application-specific integrated circuit (Fig. 4; 404) and a transceiver (Fig. 4; 402), to respectively measure and transmit cell data for the respective cell group [0041]; a battery control module (BCM) (Fig. 4; 305) having another transceiver (Fig. 4) in communication with the plurality of CMUs (Fig. 4); a plurality of thermal runaway sensors (Fig. 4; 406) mounted to or positioned on the CMUs (Fig. 4); and a master controller (Fig. 3; 312) connected to the BCM via an isolated communications pathway ([0038]; CAN bus), wherein the battery controller network further comprises a battery disconnect service board (BDSB) (Fig. 4; 309) connected to the BCM (Fig. 4) via an isoSPI connection [0033] out of a list of other communication protocols, wherein the BDSB is configured, in response to a predetermined electrical fault, to request disconnection of the RESS via operation of the contactors ([0033], [0045]; emergency procedures based on, for example, various status data of the battery string 206n) in order to implement a logic function to open and close the set of contactors ([0036], [0045]); and wherein the master controller is configured to open the contactors when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is active ([0033], [0038], [0045]; emergency procedures based on, for example, various status data of the battery string 206n).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the BDSB of Paryani to the battery controller network of modified Udea and select isoSPI from the list of other communication protocols as taught in Paryani and utilize isoSPI to connect the BDSM to the BCM of modified Udea in order to implement a logic function to open and close the set of contactors and the skilled artisan would have a reasonable expectation of success in doing so.
Furthermore, it is known for peripheral circuits to start operation upon application of a 12V power source from an inverter (Udea; [0021]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add low- voltage power lines to connect the BDSB to the BCM of modified Udea because it is a known implementation of a power inverter module and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Udea et al. (US 20100264878 A1), Petrakivskyi et al. (US 20190229376 A1), Dulle et al. (US 20170125784 A1), Huang (CN 106571662 A) (English machine translation provided herein), and Paryani et al (US 20170300439 A1 as applied to claim 19 above, and further in view of Li et al. (CN 110154835 A) (English machine translation provided herein), Porebski (US 20070046261 A1), and Dietrich et al. (DE 102019215812 A1) (English machine translation provided herein).
Regarding claim 20, modified Udea discloses all the limitations of the battery controller network above but does not disclose wherein the BCM is configured, as part of the L-1 logic, to: selectively calculate a maximum temperature difference in cell temperatures of multiple battery cells of the RESS over multiple measurement periods, and to transmit the wakeup signal to the master controller in response to the maximum temperature difference exceeding a calibrated temperature threshold; compare a difference in data from the thermal runaway sensors to a calibrated fault threshold, and to record a fault code when the difference in data from the thermal runaway sensors exceeds a calibrated fault threshold; and enter a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode.
Li teaches a battery controller network (machine translation; [0059]; BMS, ECU) for use with a  multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 2) (machine translation; [0057]), the battery controller network being configured to execute two-level logic to detect a thermal runaway condition in the RESS (machine translation; [0059]), the battery controller network including: a battery control module (machine translation; [0059]; BMS); and a master controller (machine translation; [0059]; ECU) connected to the BCM (machine translation; [0059]), wherein the BCM is configured, as part of the L-1 logic, to selectively calculate a maximum temperature difference in cell temperatures of multiple battery cells of the RESS over multiple measurement periods (machine translation; [0052]), and to transmit the wakeup signal to the master controller in response to the maximum temperature (machine translation; [0053]; Δtmax) difference exceeding a calibrated temperature threshold (machine translation; [0053]; Δt) in order to avoid battery safety problems caused by an uneven temperature distribution during low-temperature startup and low-temperature fast charging (machine translation; [0006]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic of Li to the battery controller network of modified Udea in order to avoid battery safety problems caused by an uneven temperature distribution during low-temperature startup and low-temperature fast charging and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Udea does not disclose comparing a difference in data from the thermal runaway sensors to a calibrated fault threshold, and to record a fault code when the difference in data from the thermal runaway sensors exceeds a calibrated fault threshold; and enter a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode.
Porebski teaches a battery controller network (Fig. 11C; 1151-1155) for use with a multi-cell rechargeable energy storage system (RESS) having a plurality of battery cells arranged in multiple cell groups (Fig. 11C; B11-B14), the battery controller network being configured to execute two-level logic to detect a thermal runaway condition in the RESS (Fig. 11C) ([0062], [0092]), the battery controller network including: a battery control module (BCM) (Fig. 11C; 1152-1153); a plurality of thermal runaway sensors (Figs. 19-20) ([0092], [00151], [0153]) mounted to or positioned on the BCM (Figs. 19-20) ([0092], [00151], [0153]); and a master controller (Fig. 11C; 1151) connected to the BCM (Fig. 11C), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS ([0062], [0092]); wherein the BCM is configured, as part of the L-1 logic, to compare a difference in data from the thermal runaway sensors to a calibrated fault threshold, and to record a fault code when the difference in data from the thermal runaway sensors exceeds a calibrated fault threshold ([0092], [0166]) to assist in the remote monitoring of the battery system [0004].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic of Porebski to the battery controller network of modified Udea to assist in the remote monitoring of the battery system and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Udea does not disclose entering a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode.
Dietrich teaches a battery controller network (Fig. 1; BM)  for use with a multi-cell rechargeable energy storage system (RESS) (Fig. 1; BZ) (machine translation; [0031]), the battery controller network being configured to execute two-level logic to detect a thermal runaway condition in the RESS (machine translation; [0032]), the battery controller network including: a battery control module (BCM) (Fig. 1; SS); a plurality of thermal runaway sensors mounted to or positioned on the BCM (machine translation; [0033]); and a master controller (Fig. 1; ST) connected to the BCM (Fig. 1), and programmed with a predetermined thermal runaway detection algorithm that, when executed by the master controller, is configured to detect a thermal runaway condition occurring within the RESS (machine translation; [0037]-[0038], [0064]); wherein the BCM is configured, using collected data from the thermal runaway sensors, to execute a first logic level (L-1 logic) of the two-level logic to determine when to wake up the master controller and thereafter transmit a wakeup signal thereto (machine translation; [0049]-[0050]); and wherein the master controller is configured, in response to receipt of the wakeup signal from the BCM, to execute a second logic level (L-2 logic) of the two-level logic to thereby execute the predetermined thermal runaway detection algorithm, wherein the BCM, as part of the L-1 logic, is configured to enter a low-power sleep mode when the predetermined thermal runaway detection algorithm indicates that the thermal runaway condition is not active, and that a present operating mode of the battery system is not an active operating mode (machine translation; [0045]) thus conserving the battery capacity of the battery system (machine translation; [0009]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the L-1 logic of Dietrich to the battery controller network of modified Udea to conserve the battery capacity of the battery system and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759